Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 47} I agree with the lead opinion’s stated approach in deciding this case: it should be treated as a medical-malpractice matter, with the parents’ injury being the lost opportunity to terminate the pregnancy. I dissent because the damages available to the parents should include the economic and noneconomic costs associated with raising a child with a medical condition that the defendants represented to the parents was not present.
{¶ 48} What damages flow from the alleged negligence of the medical providers in this case? The Schirmers decided to continue Mrs. Schirmer’s pregnancy based upon the representations of the defendants. Because of that decision, the Schirmers were faced with not only the cost of the pregnancy and birth, but also the economic and noneconomic costs attendant to raising Matthew. The leading Ohio case in regard to damages in birth-based malpractice actions is Johnson v. Univ. Hosps. of Cleveland (1989), 44 Ohio St.3d 49, 540 N.E.2d 1370. Johnson held that for reasons of public policy, “the birth of a normal, healthy child cannot be an injury to her parents.” Id. at paragraph two of the syllabus. The court’s inclusion of the words “normal” and “healthy” in that holding is significant. In holding that “a normal, healthy child” cannot be an injury, the court implied that a victim of negligent prenatal counseling might still recover damages for extraordinary medical expenses associated with raising a child with serious birth defects.
{¶ 49} This court considered a case involving a child borh with a birth defect in Simmerer v. Dabbas (2000), 89 Ohio St.3d 586, 733 N.E.2d 1169. In Simmerer, *506the defendant doctor had negligently performed a sterilization procedure (as in Johnson), and the plaintiff mother ultimately became pregnant. Her son, Steven, was born with a fatal heart condition and died when he was 15 months old. Acknowledging that Johnson limited any recovery to those amounts exceeding the cost of raising a normal child, the plaintiff parents sought recovery for the extraordinary costs and emotional suffering associated with Steven’s heart defect. In the syllabus, this court held that “[mjedical expenses and emotional distress damages associated with a child’s birth defect are not recoverable in a wrongful pregnancy action, when the child’s birth defect was not reasonably foreseeable by the defendant who negligently performed the sterilization procedure.”
{¶ 50} Thus, in Simmerer, the court based its decision on the lack of foreseeability of the injury, rather than the lack of an injury, in the birth of a medically compromised baby. The Simmerer majority was extraordinarily slim, and the opinion left the door open for a cause of action in which the child’s birth defect was foreseeable by the negligent doctor. In the 4-3 vote in Simmerer, I joined the majority only as to its syllabus and judgment, writing in concurrence:
{¶ 51} “I concur to make clear that the causal chain was too extended in this case for the negligent doctor to be liable for damages related to Steven Simmer-er’s heart defect. However, if the Simmerers had sought a permanent sterilization in order to prevent the birth of a child who might be especially at risk for birth defects, I would hold differently. In that instance, I believe there would be enough of a direct link to the child’s condition that the doctor who negligently performed the sterilization procedure could be held liable.”
{¶ 52} Today’s case presents the direct link necessary to establish foreseeability on behalf of the medical provider. This is not a negligent-sterilization case like Johnson and Simmerer, in which the parents were seeking to prevent conception. The plaintiffs here sought testing to determine whether they should continue an already existing pregnancy. They sought guidance regarding one particular condition that they knew could lead to serious defects. The plaintiffs allege that the medical providers performed their duties negligently, informing the parents that their child was developing normally. However, Matthew was born with serious and permanent disabilities that would have been detected had the tests been performed properly. The birth of a child with a grave medical condition was a foreseeable result of the alleged negligence of the medical providers in this case.
{¶ 53} The holdings in Johnson and Simmerer could easily be seen as leading to the allowance of recovery of the extraordinary costs associated with raising a disabled child if the child’s condition is the foreseeable result of negligent prenatal care. The lead opinion veers from this clear path by essentially expanding on the public policy of Johnson to say that no birth can be an injury to *507parents. That is a compelling and laudable statement and an entirely appropriate type of decision for the state’s highest court to make. However, what is couched as a medical-malpractice analysis is essentially a public-policy argument. Public-policy concerns are an important province of this court. But I think that public policy requires a different result.
{¶ 54} Prenatal counseling is an area of medicine in which developing science and the desperation of would-be parents converge. Medical science has enabled us to make agonizing decisions regarding life and death. We can peer into the womb and determine a lot about what type of person the fetus will become. And parents can decide whether they want to face the burden of whatever disabilities are preordained by the child’s genetics. Even if doctors were perfect, the choices would be excruciating. But doctors can be wrong. Doctors can overstate their knowledge. Patients must be equipped to defend themselves against the hubris of the medical profession. Traditionally, the threat of suit has been part of the system we rely on to ensure the responsibility of doctors. Should prenatal counseling be the only area in which doctors are free from liability for negligence? Can doctors assume the mantle of fate and tell parents whether or not they will be faced with the financial and emotional costs of a profoundly injured child, but bear no responsibility to those parents when they are wrong?
{¶ 55} Finally, it should be noted that through the court’s decision today, Ohio has staked out a unique position in regard to damages in this type of case. Leading treatises suggest that Ohio will be the only state that recognizes a cause of action in negligent-prenatal-counseling cases — in cases that do not involve a negligently performed sterilization — but limits damages to the costs arising from the pregnancy and the birth of the child. See 62A Am.Jur.2d (2005) Prenatal Injuries, Section 117; 4 Lee & Lindahl, Modern Tort Law: Liability and Litigation (2d Ed.2002), Section 31:20; 2 Stein on Personal Injury Damages (3d Ed.1997) 12-28 to 12-29, Section 12:7. The other jurisdictions that recognize the cause of action allow for at least the recovery of “the extraordinary expenses that are attendant to the care and treatment of the afflicted child, [not including] the expenses associated with the raising of a normal, healthy child.” Siemieniec v. Lutheran Gen. Hosp. (1987), 117 Ill.2d 230, 259, 111 Ill.Dec. 302, 512 N.E.2d 691. See, also, Keel v. Banach (Ala.1993), 624 So.2d 1022; Lininger v. Eisenbaum (Colo.1988), 764 P.2d 1202; Kush v. Lloyd (Fla.1992), 616 So.2d 415; Smith v. Cote (1986), 128 N.H. 231, 513 A.2d 341; Procanik v. Cillo (1984), 97 N.J. 339, 478 A.2d 755; Canesi v. Wilson (1999), 158 N.J. 490, 730 A.2d 805; Becker v. Schwartz (1978), 46 N.Y.2d 401, 413 N.Y.S.2d 895, 386 N.E.2d 807; Harbeson v. Parke-Davis, Inc. (1983), 98 Wash.2d 460, 656 P.2d 483; Haymon v. Wilkerson (D.C.1987), 535 A.2d 880; Garrison v. Med. Ctr. of Delaware, Inc. (Del.1989), 581 A.2d 288; Arche v. United States Dept. of the Army (1990), 247 Kan. 276, 798 *508P.2d 477; Thibeault v. Larson (Me.1995), 666 A.2d 112; Viccaro v. Milunsky (1990), 406 Mass. 777, 551 N.E.2d 8.
Resnick, J., concurs in the foregoing opinion.